Citation Nr: 1427730	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 22, 2010.

2.  Entitlement to a rating in excess of 40 percent for status post discectomy of C-56 with fusion (cervical spine disability).


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979 and from January to July 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that reduced the disability rating for the Veteran's service-connected cervical spine disability from 40 to 20 percent, effective September 22, 2010.

In July 2012, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In a September 2012 decision, the Board found that the reduction of the evaluation from 40 to 20 percent for the Veteran's cervical spine disability was void ab initio.  At that time, the Board remanded the matters of entitlement to an increased rating for the cervical spine disability and a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  

A December 2012 rating decision reinstated the 40 percent rating for the cervical spine disability, effective from September 22, 2010.

An October 2013 rating decision, in pertinent part, granted entitlement to a TDIU, effective from September 22, 2010.  

The issue of entitlement to a rating in excess of 40 percent for the Veteran's service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Prior to September 22, 2010, service connection was in effect for status post discectomy, C5-6 with fusion, evaluated as 40 percent disabling; and radiculopathy of the left and right upper extremities, assigned noncompensable disability ratings.  The Veteran's combined disability evaluation was 40 percent prior to September 22, 2010.

2.  The Veteran's service-connected disabilities have precluded gainful employment since May 5, 2009.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met since May 9, 2009.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This decision essentially is a full grant of the benefit sought on appeal.  Hence, further notice or assistance is not required to aid the Veteran in substantiating the claim.



II.  Facts and Analysis

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

As noted in the September 2012 Board remand, the claim for a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO received a claim for an increased rating for the Veteran's cervical spine disabilities on September 22, 2010.  A VA treatment record dated in June 2009, and discussed below, suggests an increase in neck disability and serves as an informal claim for increase as of the date it was created.  38 C.F.R. § 3.155, 3.157 (2013).  Thus, VA is required to consider entitlement to a TDIU during the entire one-year period prior to that date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.400(o) (2013).

The Veteran is currently in receipt of a TDIU from September 22, 2010; hence, the issue is entitlement to a TDIU prior to that date.

Prior to September 22, 2010, service connection was in effect for status post discectomy of C5-6 with fusion, evaluated as 40 percent disabling; and radiculopathy of the right and left upper extremities, assigned noncompensable disability evaluations.  His combined disability evaluation was 40 percent prior to September 22, 2010.  Thus, the Veteran did not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a). 

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board recognized that it was prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In accordance with the September 2012 remand, the Veteran's claim was forwarded to the Director of VA's C&P Service for extraschedular consideration.  His February 2014 report notes that the earliest indication that the Veteran was unemployed or unemployable arose from his July 2012 Board hearing during which he reported that he last worked in April 2009.  It was noted that treatment records dated in 2009 and 2010 noted on a couple of occasions that the Veteran was not working due to non-service-connected low back pain and surgery recovery.

The Director determined that there was no evidence to warrant an extraschedular grant of a TDIU prior to September 22, 2010.  As the Director of VA's C&P Service considered entitlement to a TDIU on an extraschedular basis, the Board may now examine entitlement to TDIU on that basis.  Anderson v. Principi, 18 Vet. App. 371 (2004).

The medical evidence includes VA and private medical records, dated from June 2008 to May 2011, reflecting the Veteran's treatment for a work-related lumbar spine injury incurred while lifting a patient at a nursing home.  He experienced lumbar spinal stenosis for which he underwent L3-4 and L4-5 decompression in August 2009.  

The medical records also describe the Veteran's continued reports of on-going neck pain and an inability to return to work.  See e.g., August 20 and October 29, 2008 records from the University Of Iowa Healthworks (UIH).  On October 30, 2008, the Veteran was allowed to return to work with weight and lifting restrictions, according to a note from his UIH orthopedist.  

But, the UIH records, dated from March to August 2009, show that the Veteran was unable to return to work due to low back and neck pain.  An April 9, 2009 record reveals that he complained of some numbness and burning in his hands that he attributed to a recent onset of neck pain.  It was noted that he often got neck pain with swelling when he had exacerbations of his low back pain.  

According to a June 2009 VA outpatient psychiatric record, the Veteran wondered if he sustained a new neck injury when he fell and re-injured his back.  He had some neck swelling at that time and now had bilateral arm pain and burning without weakness or numbness.

When the Veteran seen by his UIH physicians on July 24, 2009, a myelopathy survey indicates that he denied difficulty writing, but was limited in the kind of work or other activities he could perform.  He had neck pain most of the time that was very bothersome.  His right arm numbness and tingling were moderately bothersome and weakness was somewhat bothersome.  He had left arm pain, with numbness and tingling that were somewhat bothersome.  The Veteran's neck hurt much more than his arm and he was unable to lift anything.

According to a December 2009 VA outpatient record, a psychiatrist noted that the Veteran had insomnia mostly related to neck pain but wanted to avoid using too many narcotics.

UIH records, dated from February to April 2010, show that the Veteran was excused from work and made good rehabilitative efforts following his April 2009 lumbar surgery.  He was allowed to return to work, part-time, with restricted lifting.  His short stance time suggested a desk job.  He was looking for new jobs and getting counseling for other opportunities for individuals with nursing degrees that did not involve heaving lifting.  The Veteran reached his maximum medical improvement when seen on March 22, 2010.

A June 2010 VA outpatient  psychiatric record indicates that the Veteran was trying to decide if he should return to work as a registered nurse, as his physical condition precluded heavy lifting and was no longer was conducive to nursing home work.  

During his July 2010 Board hearing, the Veteran reported fatigue and difficulty using his arms to lift anything heavy.  See Board hearing transcript at pages 8-9.  He had worked as a registered nurse, doing second shift nursing, and was a nurse manager in an assisted living facility, where he performed assessments.  Id. at 10.  He stated that the whole day put a strain on him and it took time for him to recover so he could do it again.  Id.  

The Veteran's low back injury aggravated his neck disability.  Id.  He was advised that he could no longer perform a nursing job and did not know if he could do something else.  Id. at 11.  His hands burned and he was unable to feel the bottom of them, that told him his neck was swelling, for which he had to rest.  Id.  The Veteran also had limited ability to turn his head due to the surgical plates in it.  Id. at 13

An August 2010 VA record describes the Veteran as an out of work nurse, hurt by his unemployment, and in chronic pain.

According to an October 2010 VA examination report, the Veteran complained of moderate cervical spine pain, stiffness, and weakness, for which he took prescribed medications.  Range of motion of his cervical spine was forward flexion to 40 degrees, with pain at 35 degrees; extension was to 20 degrees; left lateral flexion was to 15 degrees; right lateral flexion was to 25 degrees; left lateral rotation was to 35 degrees; and right lateral rotation was to 80 degrees.  

Painful motion, spasms, instability, tenderness, abnormal movement, and guarding of movement were reported by the examiner.  After repetitive motion, pain, fatigue, and lack of endurance were noted.  There was bilateral upper extremity weakness in the Veteran's fingers with loss of dexterity (fine motor control).  The examiner commented that the Veteran's disability severely impacted his daily life.

The record includes a formal application for a TDIU (VA Form 21-8940) from the Veteran submitted in December 2012.  He reported that his disability affected his full time working on May 1, 2009, and he stopped working on May 5, 2009 when he became too disabled to work as a nurse.  He had work experience as a registered nurse from 2007 to 2009 and as a customer service representative from 2006 to 2007.  The Veteran completed 4 years of college education and had special training as a licensed practical nurse and registered nurse.  He reported working on class work toward a "CADC" certificate program starting in August 2012.

The March 2013 VA examiner noted that the Veteran stopped working in 2009 due to a low back disorder.  The Veteran worked as a nurse in a nursing home for 18 months and, prior to that, worked for Medicare as a customer service representative.  The examiner also noted that the Veteran was trained as a nurse that entailed the need to lift items up to 200 pounds (patients) and that "he can clearly NOT" do this.  In the VA examiner's opinion, the repetitive nature of fine motor skills, such as handling instruments, typing, and using syringes with needles, was very difficult for the Veteran.

The schedular rating of 40 percent for cervical spine disability unfavorable ankylosis of the entire cervical spine, see 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013), and recognition that the Veteran's cervical spine pain limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § §4.40, 4.45 (2013).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  As such, it contemplates very significant occupational impairment due to the cervical spine disability alone. 

The noncompensable schedular ratings radiculopathy of the right and left upper extremities associated with the cervical spine disability are reflective of neurological impairment, see 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013).  As such, it contemplates some limited occupational impairment due to the radiculopathy alone.

The evidence in favor of the Veteran's claim includes his report of leaving his last employment due to the service-connected cervical spine disability, the reports of an inability to lift anything more than light objects, and loss of dexterity and fine motor control in his fingers.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active, and use fine motor control of his fingers. 

There is evidence that the Veteran has significant non-service connected disabilities, but there is no clear medical opinion that the service-connected disabilities alone would permit him to work.  There is evidence that his increasing difficulty with upper body movement has been due to the cervical spine disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted since May 5, 2009.  He has not claimed, nor does the record indicate entitlement prior to that date.  Although he had significant time off of work, he was apparently able to resume employment prior to May 5, 2009.


ORDER

Entitlement to a TDIU since May 5, 2009 is granted.


REMAND

Since the issuance of the April 2012 statement of the case (SOC), regarding an increased rating for the Veteran's service-connected cervical spine disability, evidence added to his paper claims file includes a March 2013 VA examination report, and his electronic file includes VA medical records, dated from July 2011 to September 2013.  The Veteran has not waived initial AOJ consideration of this new medical evidence.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with supplemental statement of the case regarding his claim for a rating higher than 40 percent for status post discectomy, C5-6 with fusion, that reflects a review of all evidence added to the record since the April 2012 SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


